—Petition in a proceeding brought pursuant to section 298 of the Executive Law (transferred to this Court by order of the Supreme Court, New York County [William P. McCooe, J.], entered on January 25, 1994), unanimously granted, and the order of the New York State Division of Human Rights ("the Division”), dated October 5, 1993, in which the Commissioner of Human Rights rejected the alternate proposed order of the Division’s adjudication counsel and dismissed petitioner’s complaint of pregnancy discrimination against respondents, annulled and the proceeding remitted, without costs.
Our result here rests upon the decision in Matter of General Motors Corp. v Rosa (82 NY2d 183), where in similar circumstances, the Court of Appeals held that the same respondent, *232Commissioner Rosa, erred in issuing the final determination in that case because she had also served as Division General Counsel during the investigatory phase of the case, and the two roles were incompatible.
Such error notwithstanding, were we to reach the merits of this matter, we would find that the Division’s determination herein was sustained by substantial evidence (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 179). Concur—Sullivan, J. P., Ellerin, Rubin and Williams, JJ.